Citation Nr: 0945808	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable rating for degenerative joint 
disease of the lumbar spine for the period beginning January 
16, 1987, and ending April 4, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office Des 
Moines, Iowa.  This rating decision granted service 
connection for degenerative joint disease of the lumbar 
spine, effective January 16, 1987, and assigned a 
noncompensable evaluation from that date until April 4, 2002, 
when a 40 percent evaluation was assigned.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that, in 
assigning an initial disability rating when service 
connection is granted, "staged" ratings may be assigned for 
separate periods of time based on facts found).  Within the 
one-year appeal period of this decision, the Veteran filed a 
statement in February 2005 asking the RO to review certain 
medical records dated before 1987 because he contended that 
these records showed that he "had the condition prior to 
1987, when I first applied for [service-connected] benefits 
from the VA for my back."  He then requested that the RO 
"change my disability date to reflect this date in 1987."  

The Board notes that the RO apparently did not construe this 
statement from the Veteran as a timely filed notice of 
disagreement with the noncompensable disability rating 
assigned from 1987 to 2002, but rather construed it as a 
claim for an earlier effective date for service connection.  
In September 2005, the RO issued a decision denying an 
earlier effective date for service connection for 
degenerative joint disease of the lumbar spine.  The Veteran 
submitted a statement in March 2006, within the appeal period 
of the September 2005 rating decision, clarifying that he was 
not disagreeing with the effective date assigned for service 
connection in his February 2005 statement but that he was 
disagreeing with the noncompensable rating assigned by the RO 
in its November 2004 rating decision for the period from 
January 1987 to April 2002.  The RO then adjudicated this 
issue in a May 2006 decision, denied a compensable initial 
rating, and the Veteran continued his appeal to the Board.  

The Board finds that the Veteran's February 2005 statement 
requesting the RO to "change my disability date to reflect 
this date in 1987" may be construed as a timely notice of 
disagreement with the initial noncompensable rating for his 
service-connected back disorder.  Coupled with his timely 
disagreement with the RO's interpretation of his notice of 
disagreement in its September 2005 decision, the Board will 
construe this appeal as arising from the November 2004 rating 
decision which assigned the initial noncompensable rating.

In August 2006, the Veteran testified at a local hearing at 
the RO.  In July 2009, he provided testimony at a video 
conference hearing conducted by the undersigned Veterans Law 
Judge.  Transcripts of both hearings have been associated 
with his claims folders.

In the course of his August 2006 local hearing, the Veteran 
raised the issue of entitlement to service connection for 
sciatica of both lower extremities as secondary to his 
service-connected degenerative joint disease of the lumbar 
spine.  See page seven of hearing transcript (transcript).  
This issue is referred to the RO for all action as 
appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file shows that clinical medical records 
dated from January 16, 1987, to April 4, 2002, and indicating 
any back-related treatment afforded the Veteran, are not of 
record.  Records dated prior to January 16, 1987, are of 
record.  These include those dated in September and November 
1974, which show that the Veteran was treated for back 
problems resulting from work-related injuries.  Records in 
March and April 1983 are also on file; the March 1983 record 
also shows treatment afforded the Veteran for work-related 
back problems.  None of these records include a diagnosis of 
lumbar spine degenerative joint disease.  
The Board notes that a June 2004 letter to the Veteran from 
his attorney shows that the Veteran had been awarded 
disability benefits from the Social Security Administration 
(SSA).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA must obtain SSA decisions and 
records which may have a bearing on the veteran's claims.  
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).  Moreover, the Court finds that, "[i]n the context 
of the duty to assist in obtaining records, the relevance of 
the documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
There is no indication that any effort has been made to 
secure the SSA decision awarding such benefits or any 
associated medical records.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into 
the claims file.  38 U.S.C. § 5103A (West 2002).

The Board further notes that in the course of his July 2009 
hearing before the Board the Veteran testified that he had 
been treated in the 1990's at the VA hospital in Johnson 
City, Tennessee.  See page 19 of transcript.  An effort to 
obtain these records has not yet been undertaken.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims file.  38 U.S.C. 
§ 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

2.  The RO should also obtain any VA 
treatment records relating to all 
treatment afforded the Veteran at the 
Johnson City, Tennessee, VA hospital, and 
particularly such treatment afforded the 
Veteran between January 16, 1987, and 
April 4, 2002.  All records obtained 
should be associated with the Veteran's 
claims files.

3.  Thereafter, VA should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


